Citation Nr: 0700415	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  05-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a neck disorder.  

2.  Whether new and material evidence was submitted to reopen 
the claim for service connection for a viral syndrome.  

3.  Whether new and material evidence was submitted to reopen 
the claim for service connection for dizziness.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 until 
retirement in October 1982.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an 
April 2004 rating decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the aforementioned claimed disorders.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2006.  The 
transcript of that hearing is of record and is associated 
with the claims folder.  


FINDINGS OF FACT

1.  In March 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, that a withdrawal of his appeal for entitlement to 
service connection for a neck disorder, whether new and 
material evidence was submitted to reopen the claim for 
service connection for a viral syndrome, and whether new and 
material evidence to reopen the claim for service connection 
for dizziness, was requested.  

2.  There is competent medical evidence that links the 
veteran's GERD to active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for entitlement to service connection for a 
neck disorder, whether new and material evidence was 
submitted to reopen the claim for service connection for a 
viral syndrome, and whether new and material evidence to 
reopen the claim for service connection for dizziness, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

2.  GERD was incurred in active military service.  
38 U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn his appeal for entitlement to service 
connection for a neck disorder, whether new and material 
evidence was submitted to reopen the claim for service 
connection for a viral syndrome, and whether new and material 
evidence to reopen the claim for service connection for 
dizziness, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration in these claims.  
Accordingly, the Board does not have jurisdiction to review 
the appeal regarding entitlement to service connection for a 
neck disorder, whether new and material evidence was 
submitted to reopen the claim for service connection for a 
viral syndrome, and whether new and material evidence to 
reopen the claim for service connection for dizziness, and it 
is dismissed.


II Service Connection

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection.  Additionally, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  Therefore, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of his appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

The veteran and his representative contend, in essence, that 
service connection is warranted for GERD based upon service 
incurrence.  The veteran maintains that he suffered from a 
stomach disorder in service which was diagnosed as acid 
stomach, and that he has the same disorder to date.  

The veteran has established a favorable claim in this regard.  

Service medical records show he was seen in service 
complaining of acid indigestion for two weeks duration.  He 
indicated that he tried changing his eating habits with no 
results.  The diagnostic impression was acid stomach.  He was 
prescribed Gelusil tablets, a bland diet, and instructed to 
discontinue alcohol and fried foods.  

After service, the veteran was treated for GERD.  In 2000, he 
was treated for dysphagia, symptoms of acid reflux, and 
diagnosed with GERD.  He was treated with Prilosec.  

In March 2006, the veteran testified at a Travel Board 
hearing before the undersigned VLJ.  He stated that he was 
treated for acid stomach in service, and that he would get a 
statement from his physician indicating the etiology of his 
GERD.  

In April 2006, the veteran underwent a VA examination.  The 
examiner indicated that the claims folder was present at the 
examination and he reviewed it.  The veteran gave a history 
of acid stomach in service in 1971, indicated that he never 
had significant improvement of his reflux after that time, 
continued to eat Rolaids and other over the counter 
medications to keep the symptoms at bay, continues to feel 
pain and dysphagia if he misses a dose of antacid, and 
presently is treated for GERD with Prilosec.  The examiner 
opined that it was at least as likely as not that the 
veteran's GERD stems from the initial presentation of stomach 
indigestion/acid indigestion that he had in service.  His 
rationale for these findings is that the veteran's symptoms 
have persisted since service and are only relieved by antacid 
medications.  

Based upon the medical evidence showing acid stomach and 
treatment thereof during service, the complaints of and 
treatment for the same since service, the diagnosis of GERD 
since service, and the VA medical opinion linking his 
inservice complaints with the diagnosed GERD he suffers from 
to date, resolving all doubt in favor of the veteran, service 
connection for GERD is warranted based upon incurrence in 
service.  






ORDER

The appeal for entitlement to service connection for a neck 
disorder, whether new and material evidence was submitted to 
reopen the claim for service connection for a viral syndrome, 
and whether new and material evidence to reopen the claim for 
service connection for dizziness, is dismissed.

Service connection for GERD is granted.  







____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


